ORDER

PER CURIAM.
AND NOW, this 8th day of March, 2004, Charles Stephen Bartolett having been suspended from the practice of law in the State of New Jersey for a total period of six months by Orders of the Supreme Court of New Jersey dated July 1, 2003, and September 4, 2003; the said Charles Stephen Bartolett having been directed on December 10, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Charles Stephen Bartolett is suspended from the practice of law in this Commonwealth for a period of six months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.